NO. 12-03-00181-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT

 
TYLER, TEXAS

 

§



IN RE: CLAUDE R. TURNER§
	ORIGINAL PROCEEDING


§





MEMORANDUM OPINION
	Relator Claude R. Turner filed a petition for writ of mandamus requesting that we order the
Texas Department of Criminal Justice-Institutional Division and the Texas Board of Pardons and
Paroles to recalculate his mandatory release date after applying his good-time credits.  This court has
no mandamus jurisdiction over the Texas Department of Criminal Justice or the Texas Board of
Pardons and Paroles.  See Tex. Gov't Code Ann. § 22.221 (Vernon Supp. 2003).  Accordingly, the
petition for writ of mandamus is dismissed.
  JAMES T. WORTHEN 
									     Chief Justice


Opinion delivered June 18, 2003.
Panel consisted of Worthen, C.J. and Griffith, J.






(PUBLISH)